United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3305
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Barry Scott Ostrander,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 3, 2008
                                Filed: December 22, 2008
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Barry Scott Ostrander pleaded guilty to receipt of child pornography, in
violation of 18 U.S.C. § 2252(a)(2), (b)(1). Denying his request for a sentence that
varied from the advisory guideline range, the district court1 sentenced Ostrander to a
term of 180 months in prison. Ostrander appeals, arguing that the court committed
procedural error by considering the nature and circumstances of his offense as
required by 18 U.S.C. § 3553(a)(1), while failing to consider his history and
characteristics as also required by section 3553(a)(1). He further contends that his

      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
sentence is greater than necessary to satisfy the purposes of 18 U.S.C. § 3553(a)(2),
and thus is unreasonable, because the court failed to consider the section 3553(a)(2)
factors in light of his extenuating circumstances.

       We conclude that the court did not fail to consider Ostrander’s history or
characteristics, as the record shows that the court reviewed his motion for a variance
(which was based on his lack of a criminal history and his family situation), heard
defense counsel’s relevant arguments at sentencing, and heard numerous supporters
of Ostrander speak on his behalf. See Gall v. United States, 128 S. Ct. 586, 597
(2007) (in reviewing sentence for abuse of discretion, appeals court must first ensure
there was no significant procedural error – such as failing to consider § 3553(a)
factors – and then assess substantive reasonableness of sentence); Rita v. United
States, 127 S. Ct. 2456, 2468 (2007) (sentencing court should set forth enough to
satisfy appellate court that it has considered parties’ arguments and has reasoned basis
for exercising its own legal decisionmaking authority); United States v. Fields, 512
F.3d 1009, 1013 (8th Cir. 2008) (noting that district court’s awareness of defendant’s
arguments precludes conclusion that district court abused its discretion by failing to
consider them).

      We also conclude that Ostrander’s sentence is not substantively unreasonable.
See United States v. Watson, 480 F.3d 1175, 1177 (8th Cir.) (listing circumstances
where sentencing court abuses its discretion, resulting in unreasonable sentence), cert.
denied, 128 S. Ct. 305 (2007).

      Accordingly, we affirm.
                     ______________________________




                                          -2-